DISMISSED; Opinion Filed June 7, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01191-CV

                                   JULIE JONES, Appellant
                                            V.
                                   DAN WILLEMS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04952-E

                             MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Nowell
       This is an appeal from a judgment of possession in a forcible detainer suit. Because a

review of the clerk’s record revealed a writ of possession had been served on appellant, it appeared

appellant was no longer in possession of the premises and the appeal had become moot. See Olley

v. HVM, LLC, 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)

(generally, appeal in forcible detainer action becomes moot when appellant is no longer in

possession of premises). We questioned our jurisdiction over the appeal and directed appellant to

file a letter brief addressing our concern. See id. (appellate courts lack jurisdiction over moot

controversies). Although we cautioned appellant that failure to comply could result in dismissal

of the appeal without further notice, more than a month has passed and appellant has not

responded. See Tex. R. App. P. 42.3(a),(c).
       When, as here, an appeal has become moot, an appellate court must vacate the trial court’s

judgment and dismiss the case. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d
782, 785 (Tex. 2006). Accordingly, we vacate the trial court’s judgment of possession and dismiss

the case. See id.




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE


181191F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JULIE JONES, Appellant                              On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
 No. 05-18-01191-CV         V.                       Trial Court Cause No. CC-18-04952-E.
                                                     Opinion delivered by Justice Nowell,
 DAN WILLEMS, Appellee                               Justices Bridges and Brown participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and DISMSS the case.


Judgment entered this 7th day of June, 2019.




                                               –3–